1     HEATHER E. WILLIAMS, Bar No. 122664
      Federal Defender
2     801 I Street, 3rd Floor
      Sacramento, CA 95814-2512
3     Tel: 916-498-5700/Fax: 916-498-5710
      heather_williams@fd.org
4
      Attorney for Defendant
5     ROZARRI YOUNG
6
7
8                               IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                  )   Case No. 2:18-cr-205 MCE
11                                              )
                   Plaintiff,                   )   MOTION TO WITHDRAW THE FEDERAL
12                                              )   DEFENDER AND ORDER
     vs.                                        )   GRANTING WITHDRAWAL AND
13                                              )   APPOINTING COUNSEL
     ROZARRI YOUNG,                             )
14                                              )
                   Defendant.                   )
15                                              )
                                                )
16
             The defendant has, under oath, sworn or affirmed as to her financial inability to employ
17
      counsel. The Federal Defender, appointed since the Initial Appearance, is unable to continue
18
      representing the defendant and moves to withdraw from representation and have Kresta Daly,
19
      who is willing to accept appointment, appointed effective February 7, 2019.
20
      DATED: February 8, 2019                             HEATHER E. WILLIAMS
21                                                        Federal Defender
22
                                                          s/Heather E. Wuilliams
23                                                        HEATHER E. WILLIAMS
                                                          Federal Defender
24
25
26
27

28

                                                     1
1                                              ORDER
2           Upon the Federal Defender’s Motion and good cause appearing, the Federal Defender’s
3    Motion to Withdraw and appointing Kresta Daly, effective February 7, 2019 is granted.
4           IT IS SO ORDERED.
5    Dated: February 11, 2019
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

                                                   2
